Citation Nr: 1824880	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for coronary artery disease, status post bypass grafting.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to an initial rating higher than 10 percent for left ankle tendinopathy.

6. Entitlement to an initial rating higher than 20 percent for left shoulder disability status post clavicle fracture.

7. Entitlement to an initial rating higher than 10 percent for cervical spine strain.

8. Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Jan Dils, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (Agency of Original Jurisdiction (AOJ)).

The Veteran was afforded a Travel Board hearing in February 2017.  A transcript of the hearing is of record.

The issues of entitlement to increased ratings for the left shoulder, left ankle, and cervical spine disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1. Coronary artery disease was not manifested during service and is not otherwise attributable thereto.

2. Hypertension was not manifested during service or within one year after discharge, and is not otherwise attributable to service

3. The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss is related to service.

4. The Veteran's tinnitus is a symptom of his bilateral hearing loss disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for coronary artery disease have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

2. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3. Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

4. The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including coronary artery disease and hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give an appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Coronary Artery Disease

The Veteran contends that his heart disability stems from his period of service.  Specifically, he avers that he manifested certain symptoms indicative of heart disease while in service.  He has testified that he complained of chest pain during service.  He described pain and tightness in the center of his chest during that time.  For the reasons that follow, the Board finds that service connection for coronary artery disease is not warranted.

Service treatment records show that during the February 1981 entrance examination, the Veteran reported a history of shortness of breath and pain or pressure in the chest.  In September 1981, the Veteran was seen for complaints of chest pain and passing out.  During the November 1987 separation examination, he again reported having shortness of breath.  Shortness of breath and pain in chest possible heartburn - no sequelae was documented by the examiner at that time.

The Veteran was first diagnosed with coronary artery disease in 1999, following a heart attack.  Subsequent treatment records document treatment for this condition.  However, treating physicians have not provided an etiology.

The Veteran was afforded a VA examination in August 2017.  At that time, the examiner diagnosed myocardial infarction, coronary artery disease, and congestive heart failure.  Upon review of the record and examination of the Veteran, the examiner found that the Veteran's current heart disability was less likely than not incurred in or caused by service.  The examiner reasoned that although the Veteran did experience episodes of shortness of breath and chest pain during service, he was never diagnosed with a heart disability during service.  Rather, the first indication of coronary artery disease was in 1999, when he had a myocardial infarction and bypass.  Furthermore, the examiner noted that in 1999, the Veteran had certain risk factors for coronary artery disease, including hypertension and diabetes, which were not present during service.  Overall, the clinician was unable to establish a relationship between the in-service symptoms and the heart disease.

Based on the above, the Board finds that service connection for coronary artery disease is not warranted.  In so finding, the Board has considered the lay statements of record, in which the Veteran contends that his current heart disability is related to the symptoms he experienced in service.  As a lay person, the Veteran is competent to report his symptoms; however, his assertions attributing his current disability to his in-service symptoms are not competent as such an opinion requires medical knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board assigns such statements little probative value as it pertains to the onset of coronary artery disease in service, having been manifest within one year from service separation, or having been manifested by continuous symptoms since service.

The most probative evidence of record is the August 2017 VA examination.  The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The August 2017 VA opinion reviewed the Veteran's record and statements and used both the facts of the case and objective medical principles to support the negative nexus opinion.  This examiner considered the Veteran's in-service symptoms and explained why such symptoms were not indicative of heart disease at that time.  In addition, the examiner compared the Veteran's health during service to his health in 1999, at the time of diagnosis and discussed the significance of the distinctions, specifically that risk factors for coronary artery disease were present in 1999.  The Board finds that this nexus opinion is highly probative as to the issue of etiology.  There are no competent opinions to the contrary.

In sum, the Board finds that the most probative evidence of record is against the claim.  Service connection for coronary artery disease is not warranted.  The benefit-of-the-doubt rule is not applicable because the evidence is not in relative equipoise.

Hypertension

The Veteran contends that his current hypertension disability is related to his period of service.  For reference purposes, VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  M-21 Part III.iv.4.E.1.a.  A compensable, 10 percent rating for hypertension is warranted for hypertension with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Service treatment records are silent for any manifestations of or treatment for hypertension.  During the February 1981 entrance examination, the Veteran reported a history of high or low blood pressure.  There was also a notation of "high blood" no medication taken.  At that time, the Veteran's blood pressure was 130/80.  In August 1981, the Veteran's blood pressure was 130/80.  In September 1981, the Veteran's blood pressure was 100/70.  In May 1985, the Veteran's blood pressure was 120/80.  During the November 1987 separation examination, he again reported a history of high or low blood pressure.  His blood pressure was 132/88.  There was a notation indicating negative for hypertension.

The record reflects that the Veteran was diagnosed with hypertension in approximately 1999.  Since then, medical records demonstrate ongoing treatment in the form of prescribed medications, for the Veteran's hypertension.  However, no treating physician has provided an etiology as to the Veteran's hypertension.

The Veteran was afforded a VA examination in August 2017.  Upon review of the record, the examiner opined that hypertension was less likely than not incurred in or caused by service.  The examiner reasoned that there was no evidence of elevated blood pressure in service or for years after discharge.  Rather, the Veteran was not diagnosed with hypertension until 1999, 11 years after discharge.

Upon consideration of all the evidence of record, the Board finds that service connection for the Veteran's hypertension disability is not warranted on a direct or presumptive basis.  As for direct service-connection, there is no competent evidence that the Veteran had any manifestations of hypertension while in service.  His blood pressure readings were consistently below the threshold for diagnosing hypertension as defined in M-21, and there was no medical manifestation or diagnosis of hypertension.  Thus, the in-service element is lacking.  Shedden, supra.

As for available presumptions, there is no lay or medical evidence of hypertension being manifest to a compensable degree within one year of separation from active service.  See 38 C.F.R. § 3.309(a); 38 C.F.R. § 4.104, Diagnostic Code 7101.  Additionally, there is no credible lay or medical evidence of continuity of hypertensive symptoms since service.  See 38 C.F.R. § 3.303(b).  While the Veteran contends that he has manifested high blood pressure since service, he has not provided any account of blood pressure readings in service or within one year of service which would satisfy the criteria for diagnosing hypertension and the VA examiner provided opinion that the lay and medical evidence did not establish the onset of hypertension in service.  Based on VA regulations, hypertension is not a disease entitled to the presumption.  See 38 C.F.R. § 3.309(a).

The only evidence suggesting a correlation between hypertension and service consists of the Veteran's own lay statements.  As noted before, the Veteran is competent to attest to any symptoms he has related to his various diagnoses or to such matters as readings from a blood pressure machine.  Layno, supra.  To the extent the Veteran contends that his hypertension either manifested in or is otherwise related to service, the Board finds that the Veteran is not competent to speak to the more complex issue of the nature and etiology of hypertension, to include a nexus between his service and his hypertension.  Such an opinion requires specialized medical knowledge and training.  The only competent medical evidence of record indicates that the Veteran's hypertension is unrelated to his service.

After a review of the entire record, the Board finds that the competent and credible evidence of record does not link the Veteran's hypertension to his period of service.  The probative evidence in the record demonstrates that the Veteran's hypertension did not manifest during service, during the one year period following discharge, or continuously after separation.  The Veteran has therefore failed to meet his evidentiary burden to establish all elements of his claim, and service connection for hypertension is not warranted. 

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim discussed above, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing Loss and Tinnitus 

The record demonstrates that the Veteran currently has bilateral hearing loss disability per VA standards (see 38 C.F.R. § 3.385) and tinnitus.  Throughout the record, the Veteran has credibly testified that he experienced ringing in his ears during service and upon discharge.  He also testified that he was often exposed to loud noises while serving as a mechanic.  Although his military occupational specialty (MOS) is noted as ammunition specialist and ammunition stock control, the Veteran's personnel records establish that he did work as a mechanic for a long period of time.  In addition, upon discharge, the Veteran reported issues with his hearing.  

The Veteran's reports of noise exposure are consistent with the places, types, and circumstances of his service as described.  38 U.S.C. § 1154(a).

The Veteran was afforded a VA examination in August 2014.  The clinician provided a negative nexus for each ear.  The examiner found that the Veteran had a right ear hearing loss disability that preexisted service but was not aggravated by service.  In regards to the left ear, the examiner found that there was no evidence of a threshold shift in hearing acuity.  Specifically, when comparing the 1981 enlistment examination and the November 1987 separation examination, the examiner noted that the Veteran's hearing was essentially unchanged.  Rather, the examiner opined that the Veteran's post-service occupational noise exposure was more likely the cause of most of the acoustic damage as the Veteran worked in a mattress factory for over 20 years.

The August 2014 VA examiner also provided a negative nexus for tinnitus.  In so finding, the examiner reasoned that tinnitus was a symptom associated with hearing loss.  As hearing loss was not caused by or otherwise related to service, it followed that tinnitus was not related to service either.

The Board remanded the appeal in July 2017 for a clarifying addendum opinion.  In an August 2017 addendum, a VA examiner again provided a negative nexus for both ears.  In so finding, the examiner noted that the Veteran's MOS of ammunition specialist had a low probability for hazardous noise.  In addition, the Veteran's in-service audiological examinations demonstrated no evidenced of a pure tone threshold shift.  Rather, several of the thresholds had improved or remained the same.  The examiner also agreed with the original opinion in finding that the Veteran's hearing loss was due to post-service occupational noise exposure rather than military noise exposure.  

In December 2017, the Board sought additional opinion from a VHA otolaryngologist.  The clinician found that, based on in-service audiograms, it was at least as likely as not that the onset of the Veteran's hearing loss began in service and was related to events and duties during service.  The clinician also provided a positive nexus for tinnitus, as it is mostly associated with hearing loss.

Given the evidence as outlined above, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's hearing loss and tinnitus disabilities are the result of in-service acoustic trauma.  By law, the resulting reasonable doubt is resolved in the Veteran's favor and entitlement to service connection for hearing loss and tinnitus is warranted.  38 U.S.C. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.")


ORDER

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Orthopedic Disabilities

The Veteran is seeking increased disability ratings for his service-connected left shoulder disability, cervical spine strain, and left ankle tendinopathy.

In connection with his claims, the Veteran underwent VA examination in August 2017.  The examiner completed range of motion testing and discussed the Veteran's various symptoms, to include pain.  In regards to whether there was limited functional ability during flare-ups of the disabilities, the examiner stated that he was unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare.  

The Court has recently made clear that a statement such as the one the August 2017 VA examiner made concerning flare-ups, without more explanation as to the affect such flare-ups cause on the Veteran's disabilities, renders an examination inadequate.  See Sharp v. Shulkin, Vet .App. 29 Vet. App. 26, 33 (2017).  As the Court explained in Sharp, "the VA Clinician's Guide makes explicit what DeLuca clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the Veterans themselves."  Id. at 6.  Even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why he could not do so.

TDIU

The Board previously remanded the issue of entitlement to TDIU in July 2017.  At that time, the Board instructed the AOJ to schedule the Veteran for a VA examination to determine what impact, if any, the Veteran's service-connected disabilities had on his ability to work.  To date, the Veteran has not been afforded such an examination.  As such, remand for an examination and opinion is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder updated private and VA treatment records.

2. Afford the Veteran appropriate VA examinations to determine the nature and severity of his service-connected left shoulder, left ankle, and cervical spine disabilities. 

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate the severity of the disability during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

The VA examiner should provide a complete rationale for any opinions provided.

3. Schedule the Veteran for a VA examination to determine the impact his service-connected disabilities - either singly or cumulatively- have on his ability to obtain or retain employment.  All findings should be reported in detail and all functional impairment caused by the service-connected disorders should be detailed in terms of the capacity to perform sedentary and physical occupation.

The VA examiner should provide a complete rationale for any opinions provided.

4. Readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


